 



EXHIBIT 10.1
AMENDMENT TO ASSET PURCHASE AGREEMENT
     This Amendment to Asset Purchase Agreement (the “Amendment”), dated as of
November 1, 2005, is made by and among CAL DIVE INTERNATIONAL, INC., a Minnesota
corporation (“CDI” or the “Buyer”), and STOLT OFFSHORE INC., a Louisiana
corporation, S & H DIVING LLC, a Louisiana limited liability company and SCS
SHIPPING LIMITED, an Isle of Man company (collectively, the “Sellers”). Buyer
and Sellers are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” Unless otherwise specified, capitalized terms
used herein shall have the meaning specified in the Asset Purchase Agreement (as
defined below).
     WHEREAS, the Parties entered into that certain Asset Purchase Agreement
dated as of April 11, 2005 (the “Asset Purchase Agreement”); and
     WHEREAS, because of the delay resulting from complying with the
requirements of the HSR Act, the Parties desire to amend the Asset Purchase
Agreement as set forth herein;
     NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and subject to the terms and
conditions as herein provided, the Parties agree as follows:
     1. The introductory paragraph of the Asset Purchase Agreement is hereby
modified to include “SCS SHIPPING LIMITED, an Isle of Man company” as one of the
Sellers. By its execution of this Amendment, SCS SHIPPING LIMITED hereby adopts
and ratifies all terms and conditions of the Asset Purchase Agreement, except as
otherwise hereby amended by this Amendment.
     2. Section 1.1 of the Asset Purchase Agreement is hereby amended and
restated to define “Closing” and “Closing Date” as follows:
     “Closing” shall mean the consummation of the IMR Closing, DLB 801 Closing,
and SEAWAY KESTREL Closing, respectively, as indicated by the context of the
relevant provision, and shall apply with respect to that portion of the Subject
Assets as is being sold to Buyer at such Closing, with each such Closing each
effective as of the date specified herein.
     “Closing Date” shall mean the date on which each of the IMR Closing, DLB
801 Closing, and SEAWAY KESTREL Closing occurs, respectively, as indicated by
the context of the relevant provision, and shall apply with respect to that
portion of the Subject Assets as is being sold to Buyer on such date.
     3. Section 1.1 of the Asset Purchase Agreement is hereby amended to add the
following definitions:
     “DLB 801” shall mean the vessel of that name as such vessel is more
particularly described in Exhibit A.
Amendment to
Asset Purchase Agreement
 



--------------------------------------------------------------------------------



 



     “DLB 801 Closing” shall mean the closing of the sale of the DLB 801.
     “Effective Time” shall mean the effective time of a particular Closing as
more particularly described in Section 9.1(a) with respect to the IMR Vessel
Closing; Section 9.1(b) with respect to the SEAWAY KESTREL Closing; and
Section 9.1(c) with respect to the DLB 801 Closing.
     “IMR Closing” shall mean the closing of all of the transactions
contemplated by this Agreement other than the transactions contemplated by the
SEAWAY KESTREL Closing and the DLB 801 Closing.
     “IMR Vessels” shall mean the American Diver, American Star, American
Liberty, American Victory, American Constitution, American Triumph and Seaway
Defender, all as more particularly described in Exhibit A.
     “SEAWAY KESTREL” shall mean the vessel of that name as such vessel is more
particularly described in Exhibit A.
     “SEAWAY KESTREL Closing” shall mean the closing of the sale of the SEAWAY
KESTREL.
     “Vessels” shall mean the vessels described in Exhibit A and Defender ROV
described in Exhibit A-1; provided, however, that when the context of the
Agreement imposes obligations with respect to the Vessels, e.g., Section 5.6 and
Section 9.2(d), and such obligations are not customarily imposed with respect to
a remote operated vehicle (“ROV”), then such obligations shall not apply to the
Defender ROV.
     4. Section 2.1 of the Asset Purchase Agreement is hereby amended and
restated in its entirety as follows:
     2.1 There shall be three separate and independent Closings: the IMR
Closing; the SEAWAY KESTREL Closing; and the DLB 801 Closing. At each such
Closing, Sellers shall sell, convey, assign, transfer and deliver to Buyer, and
Buyer shall purchase, acquire and accept from Sellers, all of Sellers’ rights,
title and interests in and to the following described Subject Assets:

  (a)   IMR Closing: the IMR Vessels together with the Vessel-Related Equipment
for the IMR Vessels described in Exhibit B and Exhibit B-1; the diving equipment
including the portable SAT diving system described in Exhibit C; the real
property and leases (the “Assigned Leases”) described in Exhibit D; and the
machinery, apparatus, furniture and fixtures, materials, supplies, inventory,
and other equipment described in Exhibit E.

Amendment to
Asset Purchase Agreement
2



--------------------------------------------------------------------------------



 



  (b)   SEAWAY KESTREL Closing: the SEAWAY KESTREL together with the
Vessel-Related Equipment for the SEAWAY KESTREL described in Exhibit B and
Exhibit B-1.     (c)   DLB 801 Closing: the DLB 801 together with the
Vessel-Related Equipment for the SEAWAY KESTREL described in Exhibit B and
Exhibit B-1.

     5. Section 4.1 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     4.1 (a) The total purchase price (“Purchase Price”) to be paid to Sellers
by Buyer for the Subject Assets shall be One Hundred Twenty-Two Million Nine
Hundred Twenty-Seven Thousand and No/100 United States Dollars ($122,927,000
USD), as adjusted pursuant to Section 4.2 below, which Purchase Price will be
allocated and paid in accordance with Schedule 4.5.
     (b) The Purchase Price shall be adjusted pursuant to Section 4.2. Such
Purchase Price adjustment shall be made for each respective Closing; provided,
however, that it is understood and agreed that the foregoing Purchase Price has
already been adjusted with respect to the Subject Assets sold and conveyed at
the IMR Closing.
     (c) As part of the settlement with the Antitrust Division of the Department
of Justice pursuant to the HSR Act, Buyer has agreed to sell the Seaway
Defender. With respect to the net proceeds from the sale of the Seaway DEFENDER
(and its Vessel-Related Equipment), it is understood and agreed that Buyer shall
retain the first $7,000,000 USD of such net sales proceeds and the proceeds in
excess of $7,000,000 USD shall be shared equally between Buyer and Sellers;
provided, however, that if the SEAWAY DEFENDER is sold with the Defender ROV,
this sharing of proceeds shall not apply as to that part of the purchase price
allocated in good faith by the purchaser to the Defender ROV and related
equipment. If the Defender ROV is sold separately from the SEAWAY DEFENDER, this
Section 4.1(c) shall likewise not apply to such sale. Buyer will pay any such
amount to Sellers within one business day of Buyer’s receipt of such proceeds.
     6. Section 4.2 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     4.2 The Purchase Price shall be adjusted based upon the condition of the
Subject Assets made a part of the DLB 801 Closing and the SEAWAY KESTREL Closing
from the date this Agreement is executed through each respective Closing Date.
The baseline for the condition of the SEAWAY KESTREL shall be the report of
Matthews Daniels, a copy of which is attached hereto as Exhibit 4.2B, and for
the DLB 801 shall be the report of Poseidon
Amendment to
Asset Purchase Agreement
3



--------------------------------------------------------------------------------



 



Maritime, a copy of which is attached hereto as Exhibit 4.2C. Buyer and Sellers
shall cause these reports to be updated within seven (7) days of the DLB 801
Closing Date or the SEAWAY KESTREL Closing Date, as the case may be, by Buyer
personnel and if on the respective Closing Date there are any Subject Assets
(made a part of such Closing) that are damaged, missing, or otherwise inoperable
(ordinary wear and tear excepted, and excluding matters covered by Section 4.4),
which were not damaged, missing, or otherwise inoperable (ordinary wear and tear
excepted) on the date of the relevant report (an “Adjustment Item”), and which,
with respect to the Subject Assets made a part of the SEAWAY KESTREL Closing
and/or the DLB 801 Closing, in aggregate exceed Five Hundred Thousand and No/100
United States Dollars ($500,000 USD), then the Purchase Price shall be adjusted
downward dollar for dollar based on the value of such Adjustment Items from the
first dollar, provided that at the later to occur of such Closings credit on a
dollar for dollar basis will be given for the adjustment, if any, to the
Purchase Price effected at the first of such Closings. If there is any dispute
between the Parties as to any Adjustment Item, such dispute shall be submitted
to Matthews Daniels for resolution. Matthews Daniels shall make its decision
concerning any such dispute by the Closing Date or as soon thereafter as
possible and such decision shall be binding on the Parties. Notwithstanding
anything contained herein to the contrary, it is understood and agreed that the
Purchase Price has been adjusted for any and all potential Adjustment Items with
respect to Subject Assets sold and conveyed at the IMR Closing.
     7. Attached hereto as Schedule 4.5 is the allocation of the Purchase Price
referenced in Section 4.5 of the Asset Purchase Agreement.
     8. Section 5.6 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     5.6 All Vessels (other than the DLB 801, with respect to which Buyer
acknowledges that its class certificate extension will expire on November 30,
2005 and requires a dry dock pursuant to the terms of Section 10.5.) are in
Class without outstanding recommendations from the relevant Classification
Society or, if not classed, have Certificates of Inspection from the U.S. Coast
Guard which are in full force and effect.
     9. Section 7.1 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     7.1 (a) Effective as of immediately prior to the Effective Time of the IMR
Closing, Sellers will terminate the employment of all of their IMR Vessels
offshore employees who are compensated on either a hourly or day rate basis
(“IMR Offshore Employees”). The Parties agree that the term “IMR Offshore
Employees” includes all foreigners on board the IMR Vessels who have been hired
through crewing agencies. Buyer hereby agrees that it will as promptly as
practicable after the date hereof, but in any event at least five (5) days
before the
Amendment to
Asset Purchase Agreement
4



--------------------------------------------------------------------------------



 



Effective Time of the IMR Closing, offer employment to all of the IMR Offshore
Employees, to be effective as of the Effective Time of the IMR Closing.
     (b) Effective as of immediately prior to the Effective Time of the SEAWAY
KESTREL Closing, Sellers will terminate the employment of all of their SEAWAY
KESTREL offshore employees who are compensated on a salaried, hourly or day rate
basis (“Kestrel Offshore Employees”). The Parties agree that the term “Kestrel
Offshore Employees” will not include foreigners on board the SEAWAY KESTREL who
have been hired through crewing agencies, and that Sellers will be responsible
for demobilizing all such crew members with the exception of any of such crew
members who are essential for the sailing operation or as required by law. Buyer
hereby agrees that within ten (10) days after execution of this Amendment, it
will offer employment (either directly or through Buyer’s crewing agency) to all
of the SEAWAY KESTREL Offshore Employees, to be effective as of the Effective
Time of the SEAWAY KESTREL Closing and such essential foreign crew as mutually
determined by the Class Certificate for such vessel and by Buyer and Sellers.
     (c) Effective as of immediately prior to the Effective Time of the DLB 801
Closing, Sellers will terminate the employment of all of their DLB 801 offshore
employees who are compensated on either a hourly or day rate basis (“DLB 801
Offshore Employees”). The Parties agree that the term “DLB 801 Offshore
Employees” will not include foreigners on board the DLB 801 who have been hired
through crewing agencies, and that Sellers will be responsible for demobilizing
all such crew members with the exception of any of such crew members who are
essential for the towing operation or as required by law. Buyer hereby agrees
that within twenty-one (21) days after execution of this Amendment, it will
offer employment (either directly or through Buyer’s crewing agency) to all of
the DLB 801 Offshore Employees, to be effective as of the Effective Time of the
DLB 801 Closing and such essential foreign crew as mutually determined by the
Class Certificate for such vessel and by Buyer and Sellers.
     (d) As promptly as practicable after the date hereof, but in any event at
least five (5) days before the IMR Closing, Buyer shall offer employment to a
majority of Sellers’ other employees who are listed on Exhibit G attached hereto
(“Other Employees”). All of the IMR Offshore Employees, SEAWAY KESTREL Offshore
Employees, DLB 801 Offshore Employees and Other Employees who accept employment
with Buyer shall be employed by Buyer on terms as to salary and insurance
benefits substantially equivalent to those presently provided by Sellers.
     (e) Sellers have made and will make no other representation or warranty or
any other statement or communication regarding Buyer’s right, ability, plan or
intention to employ any employee of Sellers or the terms and conditions upon
which any such employee may be employed by Buyer or its
Amendment to
Asset Purchase Agreement
5



--------------------------------------------------------------------------------



 



Affiliates, and will not make any such representations, warranties, statements
or communications during the period beginning on the date hereof and ending on
the respective Closing Date; provided, however, that Sellers and Buyer shall
agree with respect to managing communications with respect to SEAWAY KESTREL and
DLB 801 to the respective crews. Sellers shall pay in full all compensation,
bonuses, accrued severance, and other payments that may result from the
termination of employment by Sellers of any employee(s) of Sellers and any
compensation due such employees up to and including the Closing Date. Sellers
shall provide Buyer a list of those employees terminated by Sellers on or before
the Closing Date and shall confirm to Buyer in writing the communication of said
terminations. Buyer or its designee shall be responsible for and shall assume
any and all costs, obligations or liabilities directly related to the
termination by Buyer or Buyer’s designee of any former employee of Seller who is
hired by Buyer or Buyer’s designee on or after the Closing Date. After the
Closing Date, Buyer shall provide to employees of Sellers hired by Buyer the
seniority such persons had as Seller’s employees, for purposes of determining
employee benefits, including health insurance and benefit plans of every kind,
and such newly hired employees shall be entitled to participate in all employee
benefits (including health insurance) immediately upon the Closing Date, with no
waiting period prior to participation, if allowed by applicable laws and
regulations. Neither Buyer nor its designee is, or shall be deemed to be, a
successor employer to Sellers with respect to any employee benefit plans or
programs of Seller or its Affiliates, and no plan or program adopted or
maintained by Buyer or its designee after the Closing Date is or shall be deemed
to be a “successor plan,” as such term is defined in ERISA or the Code, of any
such plan or benefit program of Sellers or their Affiliates.
     10. Section 9.1 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     9.1 Upon the terms and subject to the satisfaction of the conditions set
forth in this Agreement, each Closing, i.e., the IMR Closing, the SEAWAY KESTREL
Closing and the DLB 801 Closing, shall take place at the Houston offices of
Fulbright & Jaworski L.L.P., at 1:00 p.m. (or such other time as Buyer and
Sellers may mutually agree), on the respective Closing Date, or at such other
location as Sellers and Buyer may agree in writing, as follows:

  (a)   The IMR Closing shall occur on October 31, 2005, but shall be effective
as of 12:01 a.m. (Central time) on October 30, 2005.     (b)   The SEAWAY
KESTREL Closing will occur once the Captain of the vessel gives notice that she
has reached international waters and will be effective as of such time; provided
that if such location is reached at a time of day when the Parties are unable to
achieve the Closing on such date, then the Closing will occur on the following
business day, and provided further that it is understood

Amendment to
Asset Purchase Agreement
6



--------------------------------------------------------------------------------



 



and agreed that the Effective Time of the SEAWAY KESTREL Closing will occur on
or before 2200 hours (local time) of March 6, 2006. Sellers will provide Buyer
at least seven calendar days notice of when the SEAWAY KESTREL Closing is likely
to occur.

  (c)   The DLB 801 Closing will occur once the Superintendent of the DLB 801
gives notice that the vessel has reached international waters and will be
effective as of such time; provided that if such location is reached at a time
of day when the Parties are unable to achieve the Closing on such date, then the
Closing will occur on the following business day, and provided further that the
DLB 801 Closing will occur on or before will occur on or before 2200 hours
(local time) of January 31, 2006. Sellers will provide Buyer at least seven
calendar days notice of when the DLB 801 Closing is likely to occur.

     11. Section 9.2(d) of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:

  (d)   Confirmation of Class free of any outstanding recommendations, issued
within ten (10) days prior to delivery for each Vessel at the Closing or, if
such Vessel is not classed, a copy of its current U.S. Coast Guard Certificate
of Inspection, except for the DLB 801, with respect to which Buyer acknowledges
that its class certificate extension will expire on November 30, 2005 and
requires a dry dock pursuant to the terms of Section 10.5.

     12. Section 9.4 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     9.4 At the Closing, the Parties shall also, subject to the conditions set
forth herein, enter into a subcontract with respect to the SEAWAY DEFENDER (the
“Vessel Agreement”), the form of which is attached hereto as Exhibit J.
     13. Section 9.5 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     9.5 Upon the Effective Time of each Closing (as determined in accordance
with Section 9.1), (i) title, ownership and possession of such Subject Assets
shall pass to Buyer; (ii) Buyer shall take possession of such Subject Assets
wherever they are located; and (iii) ownership, risk of loss, and all other
attributes of ownership with respect to such Subject Assets, shall pass to
Buyer.
Amendment to
Asset Purchase Agreement
7



--------------------------------------------------------------------------------



 



     14. Section 10.5 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     10.5 Buyer shall be responsible for the drydocking of the DLB 801 following
the Closing Date. Sellers shall at the DLB 801 Closing shall pay to Buyer free
of bank charges to the account designated by Buyer and notified to Sellers at
least two (2) business days prior to such Closing Date an amount equal to USD
$2,500,000, less reimbursement of drydocking related costs as agreed between
Sellers and Buyer in writing, for Buyer’s assumption of the responsibility for
the drydocking.
     15. Attached hereto as Exhibit 10.6 is the agreement referenced in
Section 10.6 of the Asset Purchase Agreement.
     16. Section 11.1 of the Asset Purchase Agreement is hereby deleted in its
entirety and the following substituted in lieu thereof:
     11.1 Anything herein to the contrary notwithstanding, this Agreement and
the transactions contemplated by this Agreement may be terminated at any time
before the last of the Closings by mutual consent in writing of Buyer and
Sellers.
     17. Attached hereto is Exhibit A-1 which is incorporated into and made part
of the Agreement.

     18. Exhibit K and Exhibit L are hereby deleted.
     18. Miscellaneous.
     (a) THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW. Any disputes arising as a result of this Amendment will be brought in the
state or federal courts located in Houston, Texas. The Parties waive trial by
jury.
     (b) Except as hereby amended, the Asset Purchase Agreement shall remain in
full force and effect as originally written.
[The rest of this page is intentionally left blank.]
Amendment to
Asset Purchase Agreement
8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment to
be executed by its duly authorized officers as of the day and year first above
written.

            BUYER:

CAL DIVE INTERNATIONAL, INC.
      By:   /s/ MARTIN R. FERRON         Name:   Martin R. Ferron       
Title:   President        SELLERS:

STOLT OFFSHORE INC.
      By:   /s/ ARJUN RAMCHANDANI         Name:   Arjun Ramchandani       
Title:   Attorney-in-Fact        S & H DIVING LLC
      By:   /s/ ARJUN RAMCHANDANI         Name:   Arjun Ramchandani       
Title:   Attorney-in-Fact        SCS SHIPPING LIMITED
      By:   /s/ ARJUN RAMCHANDANI         Name:   Arjun Ramchandani       
Title:   Attorney-in-Fact     

Amendment to
Asset Purchase Agreement
9